Order issued December 14, 2012

                                    [pic]

                                   In The
                              Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-12-01510-CR

                         ex parte Michael T. Roberts

              On Appeal from the 422nd Judicial District Court
                            Kaufman County, Texas
                       Trial Court Cause No. 86890-422

                                    ORDER

      The Court ORDERS the Kaufman County District  Court  to  file,  within
TEN  DAYS  of  the  date  of  this  order,  a  supplemental  clerk's  record
containing a copy of the indictment filed in this case.
      We DIRECT the Clerk to send  a  copy  of  this  order,  by  electronic
transmission, to the Kaufman County District Clerk and to  counsel  for  all
parties.




                                       /s/ MOLLY FRANCIS
                                       PRESIDING JUSTICE